Citation Nr: 0016370	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  98-00 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to basic eligibility for dependents' 
educational assistance benefits under Chapter 35, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from April 1955 to February 
1959.  He died in August 1996.  The appellant is his 
surviving spouse.


This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 1997 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In June 1999, the Board remanded 
this case in order to accomplish additional development of 
the evidence.  The requested actions have been completed, and 
the case is again before the Board for appellate 
consideration.

The Board notes that the appellant is currently a resident of 
the state of Florida, and that the St. Petersburg, Florida, 
RO now has RO jurisdiction of her claim. 


REMAND

The appellant alleges that the death of her husband from 
colon cancer was due to his exposure during service to 
radiation.  In response to the Montgomery RO's request for 
dose assessments resulting from the veteran's participation 
in U.S. atmospheric nuclear testing, the Defense Threat 
Reduction Agency (DTRA) advised, by means of a September 1999 
letter, that available records did not document his 
participation in atmospheric nuclear testing.  While this 
answer may satisfy VA's obligation to obtain information 
pursuant to 38 C.F.R. § 3.309(d) (1999), it must be pointed 
out that service connection for claims based on exposure to 
ionizing radiation can also be established in accordance with 
the procedures and evidentiary requirements set forth in 
38 C.F.R. § 3.311 (1999), based on colon cancer as a 
radiogenic disease.  The DTRA was not apparently requested to 
furnish information as to any possible exposure by the 
veteran to ionizing radiation separate from any participation 
in atmospheric nuclear testing; in its response, DTRA offers 
to reconstruct a dose assessment, dependent on "what scenario 
we should consider as a basis for our reconstruction."  The 
Board believes that due process concerns require that further 
development of the appellant's claim, in accordance with the 
procedures and requirements of 38 C.F.R. § 3.311 (1999), be 
undertaken.


In addition, the Board notes that, apparently subsequent to 
the issuance of the Montgomery RO's supplemental statement of 
the case in November 1999, additional evidence has been 
associated with the veteran's claims folder.  This evidence, 
which consists of a file apparently compiled by a service 
organization, includes what appears to be evidence pertinent 
to development of a scenario for exposure that could be 
presented to the DTRA for possible reconstruction of a dose 
assessment.  This evidence includes message forms prepared 
during the veteran's period of service aboard the USS BON 
HOMME RICHARD; a document entitled "USS BON HOMME RICHARD 
CVA-31, Report of Westpac Operations, August 1956-February 
1957"; and other military documents.  This evidence has not 
been reviewed at the regional office level, nor is a waiver 
of such review of record.  The claim must accordingly be 
returned to the RO for consideration of this evidence; see 
38 C.F.R. § 20.1304(c) (1999).  Since service department 
records pertaining to ship location and movement, which 
thereby pertain to the alleged radiation exposure, have now 
been made available, the Board finds that this additional 
evidence should be forwarded to DTRA in conjunction with the 
development of a scenario relating to the veteran's possible 
exposure to ionizing radiation while serving aboard the USS 
BON HOMME RICHARD in the Marshall Islands.

This case is therefore REMANDED for the following actions:

1.  The RO should review all evidence 
contained in the manila file that was 
associated with the veteran's claims 
folder subsequent to November 1999, to 
include those documents identified above.  
The RO should furnish all evidence 
pertinent to the veteran's service in or 
about the Marshall Islands, as a 
"scenario" pertaining to possible 
exposure to ionizing radiation, so as to 
enable the DTRA to reconstruct a dose 
assessment if possible.


2.  If DTRA thereafter proffers a 
reconstructed dose assessment, the RO 
should conduct all evidentiary 
development required under 38 C.F.R. 
§ 3.311 (1999).  Following completion of 
that development, or in the event that 
DTRA indicates that reconstruction of a 
dose assessment is not possible, the RO 
should review all evidence associated 
with the veteran's claims folder, and 
determine whether the benefits sought on 
appeal can now be granted.  If the 
decision remains in any manner adverse to 
the appellant, she and her representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.  The case should then be 
returned to the Board for further review, 
as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim is to be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


The appellant need take no action unless she is so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.  No inferences as to the ultimate 
disposition of this case should be made.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




